*137Opinion,
Me. Justice Steeebtt:
It may be conceded that defendants are rightfully in possession of the premises in controversy, unless the title based on the sheriff’s sale of 1867, under which they claim, was divested by the sale for taxes in 1870, under which plaintiffs claim. Whether it was thus divested or not, depends on the provisions of the registration act, March 14, 1865, P. L. 320.
The ninth section of that act makes it the duty of “ all owners of houses and lots to furnish forthwith descriptions of their property to the chief engineer and surveyor,” for the purpose of registration, and provides that “ whensoever such description shall have been so furnished.....no property so returned shall be subject to sale for taxes, thereafter to become due as a lien of record thereon, except in the name of the owner as returned, and after recovery by suit and service of the writ on him as in the case of a summons.” When Jeremiah Rhoads, defendants’ predecessor in title, purchased at sheriff’s sale in 1867, his deed was duly registered; and the contention is that there could be no valid sale thereafter, for taxes, except in his name as registered owner, etc., according to the above quoted provisions of the act; and inasmuch as they were not complied with, Rhoad’s title under which defendants claim was not divested by the sale in 1870 on the tax lien. This would undoubtedly be correct if the taxes for which the land was sold accrued “ as a lien of record thereon,” after the date of said registration in 1867; but such was not the fact. The taxes were assessed in 1860, filed against Ryan and Walton, owners, etc., in 1865, and judgment regularly entered therefor on the scire facias in February, 1866, nearly a year before Rhoads purchased and registered his deed. In no sense, therefore, did the taxes accrue thereafter as a lien of record. On the contrary, they became a lien and were in judgment before the sheriff’s sale at which Rhoads purchased. Indeed, after payment of costs out of the proceeds of sale, the residue, §33.25, was applied to the tax lien, leaving about §12.40 thereof still unpaid, and, of course, the lien thereof undisturbed. Rhoads and those who succeeded to his title are presumed to have known that the tax lien was still in force as to that unpaid balance, and that the premises were liable to bo sold therefor at any time. It was therefore their *138duty to have paid the same without further notice. In Simons v. Kern, 92 Pa. 455, it was said it is the duty of a purchaser at sheriff’s sale to see that the authority to sell exists. The' record in this case shows the sale at which plaintiffs purchased was authorized; and there appears to be no escape from the conclusion that the title under which defendants claim was divested by that sale.
Judgment reversed; and judgment is now entered on the case stated in favor of the plaintiffs for the premises described therein, with six cents damages and costs.